Citation Nr: 1302229	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  10-29 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for prostatitis.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a nervous condition.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for vertigo.


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to September 1952 and from April 1953 to April 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board remanded this claim in April 2012 for additional development.  Unfortunately, the requested development has not yet been completed. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its April 2012 remand, the Board requested in part that the Veteran's VA treatment records beginning in November 2008 be obtained and that, following the completion of all requested and necessary development, that the claim be readjudicated with the issuance of a supplemental statement of the case (SSOC).  

Virtual VA reflects that VA records were obtained only through February 2012, despite the clear indication of continued VA treatment thereafter.  No additional VA treatment records from February 2012 to the date of the SSOC were obtained.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained. 
In November 2012, an SSOC was issued for the remaining issues on appeal.  However, the SSOC did not reflect whether the newly obtained VA treatment records had been considered.  

In addition, a letter from the Veteran's current private treatment provider, Dr. I.A., was submitted in August 2012 and indicated that the physician had treated the Veteran since June 2004.  Private treatment records from this physician have not been obtained or requested.  VA has a duty to obtain relevant records of private treatment.  38 U.S.C.A. § 5103A(b) (West 2002); Massey v. Brown, 7 Vet. App. 204 (1994).  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2012).  These records are relevant to the appeal and efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159.

Therefore, a remand is necessary to obtain all outstanding VA and private treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records and associate them with the claims file or Virtual VA.  
All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Take the necessary steps to obtain all records of the Veteran's treatment with Dr. I.A. since June 2004 as identified in the August 2012 statement, in accordance with the procedures outlined in 38 C.F.R. § 3.159.  

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



